         Case 1:19-cr-00319-ENV Document 9 Filed 12/18/19 Page 1 of 1 PageID #: 41



AO 455(Rev.01/09) Waiver of an Indictment


                                     United States District Court
                                                         for the
                                             Eastern District of New York


                 United States of America
                               V.                                  Case No. 19-CR-319(ENV)
                   DANIEL SARGEANT


                           Defendant


                                            WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

         After receiving this advice, I waive my right to prosecution by indictmenj^^d cop^^it to prosecution by
information.




Date:        12/18/2019
                                                                                        endant s signature




                                                                             ^^gfature ofdefendant's attorn^
                                                                    Thomas_A. Hanuslk. Esq. and Kelly T. Currie, Esq.
                                                                             f Printed name ofdefendant's attorne


                                                                     s/Eric Vitaliano
                                                                                       Judge's signature


                                                                        Hon. Eric N. Vitaliano. District Court Judge
                                                                                Judge's printed name and title
